DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.   This Office Action is responsive to the communications filed on 14 June 2021.  Claims 22-24, 27-30, 32-34, 37-38, 40-41 and 44-48 are pending.
Claims 22-24, 27-30, 32-34, 37-38, 40-41 and 44-48 are allowed.  
Examiner's Statement of reason of Allowance
The following is an examiner's statement of reasons for allowance:
The present invention is directed to a method and electronic device for controlling the repeat rate of a button displayed on a touch-sensitive display of a portable electronic device.
The prior art of record fails to teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claims 22, 37,  and  40. For example, none of the cited prior art teaches or suggest the steps of  “displaying a user interface screen having at least one button on the touch-sensitive display; activating a variable repeat control mode in response to detection of a touch and hold gesture in association with the at least one button, wherein the variable repeat control mode repeats an action associated with the at least one button at a variable repeat rate, wherein the variable repeat rate is dependent on a predetermined control input that comprises a directional touch gesture having an initial point located in the at least one button, the variable repeat rate being dependent on a travel distance of the detected touch gesture relative to the at least one button; and while the variable repeat control mode is activated:  in response to detection of the predetermined control input in
association with the at least one button: determining a repeat rate based on the travel distance of the detected touch gesture relative to the initial point located in the at least one button; and performing the action associated with the at least one button at the determined repeat rate” as recited in independent claim 22.  Independent claims 37 and 40 recite similar subject matter.  Each of the dependent claims depends from one of the independent claims and therefore defines patentable subject matter at least for this reason. In addition, the dependent claims recite features that further and independently distinguish over the applied references.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079. The examiner can normally be reached Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173